EXHIBIT 10.17

AMENDMENT NO. 2 TO
VEECO INSTRUMENTS INC.
2000 STOCK INCENTIVE PLAN

Effective January 1, 2006

The Veeco Instruments Inc. 2000 Stock Incentive Plan, formerly known as the 2000
Stock Option Plan, as amended (the “Plan”), is hereby amended as follows:

Section 4(c)of the Plan is hereby amended by restating such section in its
entirety to read as follows:

(c)         Notwithstanding the above, no Committee member may participate in
any action of the Committee with respect to any claim or dispute regarding only
that Committee member.

Section 7(a)(ii) of the Plan is hereby amended by restating such section in its
entirety to read as follows:

(ii)        Eligible Directors. For periods prior to December 31, 2005, each
Participant who is a Non-Employee Director of the Company shall receive upon
initial election to office and thereafter annually on the date of the Company’s
annual meeting of stockholders (provided that such date is at least 6 months
following such Eligible Director’s initial election to office) an Option to
acquire 10,000 shares of Stock at a price equal to the Fair Market Value of the
shares of Stock subject to such Option on the Date of Grant.

Section 8 of the Plan is hereby amended by adding at the end of paragraph (a) of
such section the following:

(iv)        Upon initial election to office, each Non-Employee Director shall
receive 5,000 shares of Restricted Stock.

(v)         On the day following the date of each annual meeting of the
Company’s stockholders, each Non-Employee Director with service greater than six
months prior to such date shall receive 5,000 shares of Restricted Stock.

(vi)        The Restricted Stock granted pursuant to clause (iv) or (v) above
shall be granted pursuant to a Restricted Stock Agreement in a form, and having
such terms as are, approved by the Committee including, without limitation, that
(A) the purchase price for such shares shall consist solely of such Director’s
service as a Director and (B) the Restrictions with respect to such Restricted
Stock shall lapse on the first anniversary of the Date of Grant, provided that
the director remains continuously in active service as a director for at least
nine months following the Date of Grant; provided further that the service
requirement shall be deemed to be satisfied with respect to a particular
Director in the event of a termination of such Director’s service as described
in clause (i) of the definition of “Normal Termination.”

*     *     *     *     *

This Amendment was approved by the Compensation Committee and by the Board of
Directors of Veeco Instruments Inc. on October 19, 2005 and October 20, 2005,
respectively, to be effective January 1, 2006.


--------------------------------------------------------------------------------